DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the spacer" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the flange portion" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “a flange portion” in line 10. The limitation appears to be an improper double inclusion of the flange portion put forth in line 9.
Claim 1 recites the limitation “a spacer” in line 6. The limitation appears to be an improper double inclusion of the spacer put forth in line 8.
The terms “large stroke” and “small stroke” in claim 1 are relative terms which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What degree of travel is necessary for a stroke to be considered a large stroke or small stroke? Does travel need to be only larger than an initial setting to be considered a large stroke? Is there a range of travel that determines whether a setting is a large stroke or small stroke setting?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stier (US 6,510,841), Mikaye (US 2016/0097358), Hoang (US 8,528,842) and Imai (US 20120080542) .
Regarding claim 1, Stier discloses a fuel injection valve comprising: 
a first mover (20a) that is attracted to a magnetic core (12) (Column 4, lines 30-34), the first mover being configured to store kinetic energy therewithin (The first mover stores kinetic energy, as it is stopped by the spring 23b); a second mover that (20b) is formed separately from the first mover (Figure 2 and Column 4, lines 30-34), and is attracted to the magnetic core (Column 4, lines 30-34) on an inner diameter side of the first mover (Figure 2); 
a first spring (23a) that urges a sleeve (21) of the valve body in a valve closing direction; and
a second spring (23b) that is disposed beneath the sleeve (21), and a flange portion (Examiner’s Annotated Figure 1), but fails to disclose the spring being disposed between the sleeve and a spacer, the second spring urging the spacer toward the flange portion.
Miyake discloses an improvement that includes a spring (110) disposed to urge a spacer (152) toward a flange portion (114C) of a needle (114A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Stier with the disclosures of Mikaye, providing the device to include a spacer (152) and flange structure (114C) in place of the flange structure of Stier, with the second spring (Stier, 23b) disposed to urge the spacer (Mikaye, 152) toward the flange portion (Mikaye, 114C), in order to provide for improved accuracy in an injection amount, as disclosed by Mikaye (abstract).
Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Stier, providing the second spring (Stier, 23b) between the sleeve (Stier, 21) and spacer (Mikaye, 152) since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.	
Stier in view of Mikaye further discloses a valve body (Stier, 3) that has the flange portion (Mikaye, 114C) an upstream side of the second mover (Mikaye, Figure 2C, the flange portion is upstream of the entire armature), wherein the valve body (Stier, 3) is selectively reconfigurable between a large stroke and a small stroke (The device includes an adjusting sleeve 24, as depicted in Figure 1 which forms the basis for the device of figure 2; The adjusting sleeve is used to reconfigure stroke); and the spacer (Mikaye, 152) that forms a gap in an axial direction between the flange portion and the second mover in a valve closed state (Mikaye, Figure 2C), the spacer having a hole (Mikaye, Figure 2B depicts the central hole of the spacer), but is silent as to whether a head (Stier, Figure 2, top portion of the valve body including portion 21) of the valve body (Stier, Figure 3) having the flange portion Mikaye, 114C) is configured to be inserted into the hole of the spacer.
Hoang discloses a device wherein a top portion (Figure 2, top portion including head 21) is configured to be inserted into a hole of a spacer (14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Stier in view of Mikaye with the disclosures of Hoang, providing the top portion of to be configured to be inserted into the hole of the spacer, as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including alignment of the constituent parts for operation of the device.
Stier in view of Mikaye and Hoang further discloses a device wherein the valve body uses the kinetic energy to open and close the valve when the valve body is in at least one of the large stroke and small stroke configuration (the valve body is lifted by the kinetic energy of the armature and pushed back to position by the stored kinetic energy of the resetting spring, to open and close the valve), the urging force of the second spring (23b) being smaller than an urging force of the first spring (23a) (Column 4, lines 19-22). 
Stier in view of Mikaye and Hoang fails to disclose a device wherein the first mover and the second mover are positioned upstream of the magnetic core, and a third spring is positioned downstream of the magnetic core, the third spring having a smaller urging force than an urging force of the second spring, 
Imai discloses a device wherein a first mover (50 and a second mover (40) are positioned upstream of a magnetic core (25) (Figure 1), and wherein a spring (90) is positioned downstream of a magnetic core (25), the spring (90) having a smaller urging force than an urging force of the spring (80) (Paragraph 42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Stier in view of Mikaye and Hoang with the disclosures of Imai, providing the first and second core to be positioned upstream of the magnetic core, as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including provision of a magnetic path for armature movement.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Stier in view of Mikaye and Hoang with the disclosures of Imai, further including a (third) spring (Imai, 90) downstream of the magnetic core, the spring (Imai, 90) having a smaller urging force than an urging force of the second spring (80) (Imai, Paragraph 42), in order to ensure equilibrium of the valve in a deenergized state of the device, as disclosed by Imai (Paragraph 42). 

    PNG
    media_image1.png
    730
    764
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
Regarding claim 2, Stier in view of Mikaye, Hoang, and Imai discloses the fuel injection valve according to claim 1, wherein an outermost diameter of the valve body (3) is smaller than an inner diameter of the magnetic core (12) (Figure 2), and an outermost diameter of the spacer (Mikaye, 152)) is smaller than the inner diameter of the magnetic core (Mikaye, Figure 6).
Regarding claim 3, Stier in view of Mikaye, Hoang and Imai discloses the fuel injection valve according to claim 1, wherein the sleeve (Stier, 21) is on an upstream side of the flange (Stier, Figure 2) and the spacer (Mikaye, 152) is disposed between the sleeve (Stier, 21) and the flange portion (Mikaye, 114C) (Mikaye, Figure 6).
Regarding claim 5, Stier in view of Mikaye, Hoang and Imai discloses the fuel injection valve according to claim 1, wherein the spacer (Mikaye, 152) includes a cylindrical portion (Mikaye, Figure 6, the lower portion of the flange on the sides of the flange), and a disc shaped portion that is disposed on an upstream side of the cylindrical portion (Mikaye, Figure 6, the top portion that rests on the top of the flange) and has the hole of the spacer (Mikaye, Figure 2B). 
Regarding claim 6, Stier in view of Mikaye, Hoang and Imai discloses the fuel injection valve according to claim 5, wherein the cylindrical portion (lower portion on the sides of the flange) comes in contact with the second mover (Stier, 20b, as modified) in the valve closed state (Mikaye Figure 6 depicts the second mover on the interior of the first mover; As modified, the cylindrical portion contacts central portion of the armature, which is the second mover in a valve closed state).
Regarding claim 7, Stier in view of Mikaye, Hoang and Imai discloses the fuel injection valve according to claim 6, wherein the flange portion (Mikaye, 114C) comes in contact with the second mover in a valve opened state (Mikaye Figure 6 depicts the second mover on the interior of the first mover; As modified, the cylindrical portion contacts central portion of the armature, which is the second mover in a valve opened state), and a gap in an axial direction is formed between the flange portion and the disc- shaped portion (Mikaye, Figure 2C).
Regarding claims 8, Stier in view of Mikaye, Hoang and Imai discloses the fuel injection valve according to claim 1, wherein the gap in the axial direction between the flange portion and the second mover in the valve closed state is 10 to 100 um (Paragraph 46, 20 um).
Regarding claims 9-10, Stier in view of Mikaye, Hoang and Imai discloses the fuel injection valve according to claim 1, but is silent as to whether a gap in the axial direction between the first mover and the magnetic core in the valve closed state is 20 um to 190 um;
or as to claim 10 whether a gap in the axial direction between the second mover and the magnetic core in the valve closed state is 30 um to 200 um.
Imai discloses the general condition of optimizing the relationships between first mover and stationary core (G2), and a second mover and the stationary core (G1, G2) (Paragraphs 44-53), in order to provide for effective translation of the mover and the needle. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Stier in view of Mikaye, Hoang and Imai with the disclosures of Imai, providing a valve wherein a gap in the axial direction between the first mover and the magnetic core in the valve closed state is 20 um to 190 um
or a gap in the axial direction between the second mover and the magnetic core in the valve closed state is 30 um to 200 um, since it has been held since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II.
One of ordinary skill in the art would have been motivated by the disclosures of Imai to optimize the device to include a gap in the axial direction between the first mover and the magnetic core in the valve closed state being 20 um to 190 um
or a gap in the axial direction between the second mover and the magnetic core in the valve closed state being 30 um to 200 um, in order to provide for effective translation of the needle.
Regarding claim 11, Stier in view of Mikaye, Hoang and Imai discloses the fuel injection valve according to claim 1, but fails to disclose wherein a mass of the first mover and a mass of the second mover are equal.
Stier discloses the general condition of optimizing the mass ratio of the movers in order to debounce the system (Column 2, lines 14-16). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Stier, optimizing the mass of the first mover and second mover to be equal since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II. One of ordinary skill in the art would have been motivated by the disclosures of Stier to provide first and second movers of equal mass, in order to provide for a desired debouncing of the system.
Regarding claim 12, Stier in view of Mikaye, Hoang and Imai discloses the fuel injection valve according to claim 1, wherein a second attraction area indicating an area of a portion of the second mover abutting on the magnetic core is larger than a first attraction area indicating an area of a portion of the first mover abutting on the magnetic core (Stier, Column 4, lines 47-Column 5, line 4). 
Regarding claim 13, Stier in view of Mikaye, Hoang and Imai discloses the fuel injection valve according to claim 2, wherein an outer diameter of the flange portion (Mikaye, 114C) is smaller than the inner diameter of the magnetic core (as modified) (Imai, Figure 1).
Regarding claim 14, Stier in view of Mikaye, Hoang and Imai discloses the fuel injection valve according to claim 3, wherein the sleeve (21) has a flange-like shape (Stier, Figure 2).

 Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Imai in view of Hoang in view of Shingu and Imai.
Regarding claim 15, Hoang discloses a method for assembling a fuel injection valve, comprising: 
a step of inserting a root of a valve body (3) having a flange portion (34) into a hole of a spacer (14) (Column 2, lines 44-48 and (Column 3, lines 13-15); 
Hoang fails to disclose the method including a step of inserting the root of the valve body (3) into a second spring.
 Shingu discloses a method wherein a second spring (17) is placed on the root of a valve (8) between a stopper (16) and armature (7) (Paragraph 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hoang with the disclosures of Shingu, providing the method to include a step of inserting the root of the valve body (3) into the second spring (Shingu, 17) between the sleeve (22) and armature (20) (Shingu, Paragraph 8), in order to provide for a relaxed collision force between the armature and sleeve, as disclosed by Shingu (Paragraph 8).
Hoang in view of Shingu further discloses the method including a step of engaging a sleeve (22) having a flange-like shape (Figure 2) with the root of the valve body (3) (Column 2, lines 28-30); [[and]] 
a step of inserting an assembly including the valve body, the spacer, the spring, and the sleeve into a hole of a magnetic core (Figure 2 depicts the elements being inserted into the central hole of the core 13); 
a step of inserting a first spring (23) into the hole of the magnetic core (Figure 1 depicts the spring inserted into the hole of the magnetic core); 
and a step of engaging an adjuster pin (24) with the hole of the magnetic core (Column 2, lines 30-32 and Figure 1), wherein a third spring (31) is arranged on a downstream side of the magnetic core (Figure 2), the urging force of the second spring being smaller than an urging force of the first spring (Figure 6 depicts the system at rest; The second spring is depicted in a compressed state relative to the first spring in order to maintain the system in equilibrium; As such, the second spring has a smaller force than the first spring), but the method is silent as to whether the third spring has a smaller urging force than an urging force of the second spring.
Imai discloses a method wherein a downstream spring (90) is positioned downstream of a magnetic core (25), the spring (90) having a smaller urging force than an urging force of an upstream spring (80) (Paragraph 42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hoang in view of Shingu with the disclosures of Imai, further including the (downstream) third spring having a smaller urging force than an urging force of the (upstream) second spring (Imai, Paragraph 42), in order to ensure equilibrium of the valve in a deenergized state of the device, as disclosed by Imai (Paragraph 42). 
If it is found that Hoang in view of Shingu fails to disclose the method including the step including inserting the assembly including the springs into a central hole of a magnetic core, Imai discloses a method that includes inserting an assembly (80, 461, 40, 30, 90) into a central hole of a magnetic core (25, 26, 70) (Paragraph 39 and Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hoang in view of Shingu with the disclosures of Imai, providing the method including the step including inserting the assembly including the springs into a central hole of a magnetic core, as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results including, assembly of components for translation of the needle by means of the magnetic circuit, in a system where the means of combining the assembly and magnetic core is not a critical element.
Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive. 
As to Applicant’s position that Stier fails to disclose the armature including kinetic energy, the armature accumulates kinetic energy as it moves against the force of the spring by means of the magnetic energy that pulls it toward the stationary core.
As to Applicant’s position that Stier fails to provide multiple stroke configurations, Stier includes an adjustment member 24 that allows the stroke to be reconfigured, as desired.
Applicant’s remaining arguments with respect to claim(s) 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/            Examiner, Art Unit 3752